UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to . Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia (Address of principal executive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date. Common Stock, $2.50 par value 7,457,222 shares outstanding as of August 1, 2014 Summit Financial Group, Inc. and Subsidiaries Table of Contents Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated balance sheets June 30, 2014 (unaudited), December 31, 2013, and June 30, 2013 (unaudited) 4 Consolidated statements of income for the three and six months ended June 30, 2014 and 2013 (unaudited) 5 Consolidated statements of comprehensive income for the three and six months ended June 30, 2014 and 2013 (unaudited) 6 Consolidated statements of shareholders’ equity for the six months ended June 30, 2014 and 2013 (unaudited) 7 Consolidated statements of cash flows for the six months ended June 30, 2014 and 2013 (unaudited) 8-9 Notes to consolidated financial statements (unaudited) 10-43 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 44-59 Item 3. Quantitative and Qualitative Disclosures about Market Risk 58 Item 4. Controls and Procedures 60 2 Summit Financial Group, Inc. and Subsidiaries Table of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings 61 Item 1A. Risk Factors 61 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults upon Senior Securities None Item 4. Mine Safety Disclosures None Item 5. Other Information None Item 6. Exhibits 61 SIGNATURES 62 EXHIBIT INDEX 63 3 Summit Financial Group, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) June 30, December 31, June 30, Dollars in thousands (unaudited) (*) (unaudited) ASSETS Cash and due from banks $ $ $ Interest bearing deposits with other banks Cash and cash equivalents Securities available for sale Other investments Loans held for sale, net Loans, net Property held for sale Premises and equipment, net Accrued interest receivable Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non interest bearing $ $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Subordinated debentures Subordinated debentures owed to unconsolidated subsidiary trusts Other liabilities Total liabilities Commitments and Contingencies Shareholders' Equity Preferred stock and related surplus - authorized 250,000 shares; Series 2009, 8% Non-cumulative convertible preferred stock, par value $1.00; issued 3,710 shares Series 2011, 8% Non-cumulative convertible preferred stock, par value $1.00; issued 2014 - 11,914, December 2013 - 11,938 shares, June 2013 - 11,978 shares Common stock and related surplus - authorized 20,000,000 shares; $2.50 par value; issued and outstanding 2014 - 7,457,222 shares,December 2013 -7,451,022 shares, and June 2013 - 7,440,222 shares Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ $ (*) - December 31, 2013 financial information has been extracted from audited consolidated financial statements See Notes to Consolidated Financial Statements Table of Contents 4 Summit Financial Group, Inc. and Subsidiaries ConsolidatedStatements of Income(unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Dollars in thousands, except per share amounts Interest income Interest and fees on loans Taxable $ Tax-exempt 87 65 Interest and dividends on securities Taxable Tax-exempt Interest on interest bearing deposits with other banks 2 2 4 3 Total interest income Interest expense Interest on deposits Interest on short-term borrowings 59 9 26 Interest on long-term borrowings and subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Insurance commissions Service fees related to deposit accounts Realized securities (losses) Other Total other-than-temporary impairment loss on securities (1
